Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

by and among

Transatlantic Holdings, Inc.,

American International Group, Inc.

and

American Home Assurance Company

Dated as of June 4, 2009

 


--------------------------------------------------------------------------------



 

 

 

 

 

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of [●], 2009, by and among Transatlantic Holdings, Inc., a Delaware corporation
(the “Company”), American International Group, Inc., a Delaware corporation
(“AIG”), and American Home Assurance Company, a New York corporation (“AHA”).

 

 

 

 

W I T N E S S E T H:

 

 

 

 

 

WHEREAS, the Company, AIG and AHA have entered into a Master Separation
Agreement, dated as of May 28, 2009 (the “Separation Agreement”), to effect the
orderly separation of the Company from AIG and AHA;

 

 

 

 

 

WHEREAS, pursuant to the Separation Agreement, AIG, AHA and the Company have
agreed to enter into this Agreement at closing of the Separation Agreement; and

 

 

 

 

 

WHEREAS, the parties desire to set forth certain registration rights applicable
to the Registrable Securities (as defined below) held from time to time by the
Holders, and the Company desires to indemnify Holders against certain
liabilities to which such Holders may become subject as a result of Holders’
interests in the Company.

 

 

 

 

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 

 

 

1.

Definitions

 

 

 

 

 

As used in this Agreement, the following terms shall have the following
meanings:

 

 

 

 

 

          Affiliate: Means, with respect to any Person, any other Person
directly or indirectly, controlled by, controlling or under common control with
such Person.

 

 

 

 

 

          Agreement: As defined in the Preamble.

 

 

 

 

 

          AHA: As defined in the Preamble.

 

 

 

 

 

          AIG: As defined in the Preamble.

 

 

 

 

 

          AIG Credit Facility Trust: AIG Credit Facility Trust established by
the FRBNY for the sole benefit of the United States Treasury pursuant to the AIG
Credit Facility Trust Agreement made on January 16, 2009 by and among the FRBNY
and Jill M. Considine, Chester B. Feldberg and Douglas L. Foshee.

 

 

 

 

 

          Board: Means the Board of Directors of the Company.

 

 

 

 

 

          Code: The United States Internal Revenue Code of 1986

 

 

 

 

 

          Common Stock: Means the Company’s common stock. Par value $1.00 per
share.

 

 

 

 

 

          Company: As defined in the Preamble.

 

 

 

 

 

          Confidential Information: As defined in Section 4(n).

 

 

 

 

 

          Exchange Act: The Securities Exchange Act of 1934, as amended from
time to time.


--------------------------------------------------------------------------------



 

 

 

 

 

          First Time of Delivery: Shall have the meaning set forth in the
Underwriting Agreement.

 

 

 

 

 

          FRBNY: The Federal Reserve Bank of New York.

 

 

 

 

 

          Governmental Authority: Shall have the meaning set forth in the
Separation Agreement.

 

 

 

 

 

          Governmental Order: Shall have the meaning set forth in the Separation
Agreement.

 

 

 

 

 

          Holder: Any of AIG, its Subsidiaries (including AHA) or its Affiliates
(other than the Company) that is a beneficial owner of Registrable Securities
(it being understood that Holder shall include any Person that is on the date
hereof or subsequently becomes a Holder, whether or not such Person remains an
AIG Subsidiary or Affiliate).

 

 

 

 

 

          Indemnified Party: As defined in Section 6(c)(i).

 

 

 

 

 

          Indemnified Person: As defined in Section 6(a).

 

 

 

 

 

          Indemnifying Party: As defined in Section 6(c)(i).

 

 

 

 

 

          IRS: The U.S. Internal Revenue Service.

 

 

 

 

 

          Law: Shall have the meaning set forth in the Separation Agreement.

 

 

 

 

 

          managing underwriter or underwriters: The Person or Persons selected
pursuant to Section 2 of this Agreement to manage an underwritten offering of
Registrable Securities.

 

 

 

 

 

          Person: An individual, partnership, corporation, company, trust or
unincorporated organization, or a government or agency or political subdivision
thereof, or any other organization or entity.

 

 

 

 

 

          Prospectus: The prospectus (including any preliminary prospectus and
any final prospectus) included in any Registration Statement, as amended or
supplemented by any free writing prospectus, whether or not required to be filed
with the SEC, prospectus supplement with respect to the terms of the offering of
any portion of the Registrable Securities covered by the Registration Statement
and by all other amendments and supplements to the prospectus, and all material
incorporated by reference in such prospectus.

 

 

 

 

 

          Registrable Securities: Any Common Stock beneficially owned as of the
date hereof by AIG, its Subsidiaries (including AHA) or its Affiliates (other
than the Company); provided that a security ceases to be a Registrable Security
when:

 

 

 

 

 

            (i) it has been effectively registered under the Securities Act and
disposed of in accordance with the Registration Statement covering it, or

 

 

 

 

 

            (ii) it is distributed to the public pursuant to Rule 144 (or any
similar provisions then in force) under the Securities Act.

 

 

 

 

 

          Registration Expenses: As defined in Section 5 hereof.

 

 

 

 

 

          Registration Statement: Means either (a) a shelf registration
statement filed by the Company under the Securities Act permitting resales of
the Registrable Securities on a delayed or continuous basis pursuant to the
provisions of Section 2(a)(i) of this Agreement, or (b) in the

2

--------------------------------------------------------------------------------



 

 

 

 

 

circumstances contemplated by Section 2(a)(ii), a registration statement filed
by the Company under the Securities Act meeting the requirements of
Section 2(a)(ii), and in either case including the Prospectus contained therein,
any amendments and supplements to such Registration Statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such Registration Statement; provided that, in any such case if the
Registration Statement includes a plan of distribution, such plan of
distribution must be approved by AIG.

 

 

 

 

 

          Rules and Regulations: The published rules and regulations of the SEC
promulgated under any of the Securities Act or the Exchange Act, as in effect at
any relevant time.

 

 

 

 

 

          SEC: The Securities and Exchange Commission.

 

 

 

 

 

          Securities Act: The Securities Act of 1933, as amended from time to
time.

 

 

 

 

 

          Separation Agreement: As defined in the Recitals.

 

 

 

 

 

          Subsidiary: Means, with respect to any Person, any corporation,
general or limited partnership, joint venture, limited liability company,
limited liability partnership or other Person that is a legal entity, trust or
estate of which (or in which) (a) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the board of directors (or a
majority of another body performing similar functions) of such corporation or
other Person (irrespective of whether at the time capital stock of any other
class or classes of such corporation or other Person shall or might have voting
power upon the occurrence of any contingency), (b) more than 50% of the interest
in the capital or profits of such partnership, joint venture or limited
liability company or (c) more than 50% of the beneficial interest in such trust
or estate, is at the time of determination directly or indirectly beneficially
owned or controlled by such Person.

 

 

 

 

 

          Suspension Period: As defined in Section 2(a)(iii) hereof.

 

 

 

 

 

          Underwriting Agreement: Means the Underwriting Agreement, dated as of
__, 2009, between AIG, AHA, the Company and Goldman Sachs & Co., as
representative of the several underwriters.

 

 

 

 

 

          underwritten offering: A transaction in which Registrable Securities
of the Company registered under the Securities Act are sold to an underwriter or
underwriters for reoffering to the public.

 

 

 

 

2.

Filing of Registration Statements

 

 

 

 

 

(a) Demand Registration.

 

 

 

 

 

            (i) Until such time as all Registrable Securities cease to be
Registrable Securities, the Company agrees to use its reasonable efforts to keep
current and effective a shelf Registration Statement, and to file such
supplements or amendments to such Registration Statement as may be necessary or
appropriate in order to keep such shelf Registration Statement continuously
effective and useable, for the resale of Registrable Securities under the
Securities Act.

 

 

 

 

 

            (ii) If the Company is no longer eligible to use a shelf
Registration Statement, the Company agrees within 30 days of a Holder’s written
request to register the resale of a specified amount of the Registrable
Securities (which shall represent at least 5% of the outstanding Common Stock)
under the Securities Act, the Company will file a Registration Statement, on an

3

--------------------------------------------------------------------------------



 

 

 

 

 

appropriate form, to register the resale of such Registrable Securities, which
Registration Statement will (if specified in the Holder’s notice) contemplate
the ability of the Holders to effect an underwritten offering, and will use its
reasonable efforts to cause such Registration Statement to become or be declared
effective, and to file such supplements or amendments to such Registration
Statement as may be necessary or appropriate in order to keep such Registration
Statement effective and useable, for the resale of Registrable Securities under
the Securities Act, through the completion of the offering thereof.

 

 

 

 

 

            (iii) Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be entitled, from time to time, by providing prior
written notice to the Holders, to require such Holders to suspend the use of the
Prospectus included in any Registration Statement for resales of Registrable
Securities under any shelf Registration Statement pursuant to Section 2(a)(i) or
to postpone the filing or suspend the use of any Registration Statement pursuant
to Section 2(a)(ii) for a reasonable period of time not to exceed 60 days in
succession (or a longer period of time with the prior written consent of AIG,
which consent shall not be unreasonably withheld) or two times in any one year
period (a “Suspension Period”) if (A) the Board determines in good faith that
effecting the registration (or permitting sales under an effective registration)
would materially and adversely affect an offering of securities of the Company,
(B) the Company is in possession of material non-public information and the
Board determines in good faith that the disclosure of such information during
the period specified in such notice would be materially detrimental to the
Company, or (C) the Company shall determine that it is required to disclose in
any such Registration Statement a contemplated financing, acquisition, corporate
reorganization or other similar transaction or other material event or
circumstance affecting the Company or its securities, and the Board determines
in good faith that the disclosure of such information at such time would be
materially detrimental to the Company or the holders of its equity securities.

 

 

 

 

 

            (iv) After the expiration of any Suspension Period and without any
further request from a Holder, the Company shall as promptly as reasonably
practicable prepare a Registration Statement or post-effective amendment or
supplement to the applicable shelf Registration Statement or Prospectus, or any
document incorporated therein by reference, or file any other required document
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include a material misstatement or
omission or be not effective and useable for resale of Registrable Securities.

 

 

 

 

 

            (v) If at any time or from time to time the Holders desire to sell
Registrable Securities representing at least 5% of the outstanding Common Stock
in an underwritten offering, the managing underwriter or underwriters for such
offering shall be selected by AIG. The Holders will provide the Company with
prior notice of any such underwritten offering, such notice to be provided as
soon as reasonably practicable after the Holders determine to proceed with such
offering. The Company shall use its reasonable efforts to assist such managing
underwriter or underwriters in their efforts to sell Registrable Securities
pursuant to such Registration Statement and shall use reasonable efforts to make
senior executives with appropriate seniority and expertise reasonably available
for “road show” or other presentations during the marketing period.

 

 

 

 

            (b) No Piggyback Registration Rights. The Company shall not, without
the prior written consent of AIG and AHA (which consent may be withheld in AIG’s
and AHA’s sole discretion), grant or enter into any agreement or undertaking
that would permit any Person (other than the Company) to sell Common Stock along
with sales of the Registrable Securities whether or not in an underwritten
offering.

 

 

 

 

            (c) Undertaking to be Bound by this Agreement. Each Holder which is
not an original party to this Agreement and whose Registrable Securities are
included in a Registration Statement filed with

4

--------------------------------------------------------------------------------



 

 

 

 

the SEC pursuant to this Section 2 shall be deemed without any further action to
be a party to this Agreement with all rights and obligations of a Holder
hereunder and if requested by the Company, shall execute and deliver an
undertaking in form and substance reasonably satisfactory to the Company whereby
such Holder agrees to be bound by the terms and provisions of this Agreement.

 

 

 

 

3.

Restrictions on Public Sale by the Company and Others

 

 

 

 

 

The Company agrees that it will not, without the prior written consent of AIG
and AHA and the managing underwriter or underwriters of any underwritten
offering (which shall represent at least 5% of the outstanding Common Stock)
under a Registration Statement filed pursuant to Section 2(a), offer, sell,
contract to sell or otherwise dispose of, directly or indirectly, any Common
Stock, during the period from the date of receipt of timely notice of the intent
to price an underwritten offering from the managing underwriter or underwriters
(which notice may be delivered up to 15 business days before pricing) to the
date 90 days after the pricing date of such underwritten offering. The foregoing
restrictions shall not apply to issuances of Common Stock (or securities
convertible into or exercisable or exchangeable for Common Stock) by the Company
(i) upon conversion, exchange or exercise of convertible, exchangeable or
exercisable securities outstanding as of the date of pricing of the underwritten
offering or under any existing employee benefit plans, (ii) in connection with
strategic alliances or transactions involving the Company, (iii) in connection
with registration statements filed in connection with future business
combination transactions or (iv) in connection with registration statements on
Form S-8 filed to register shares of Common Stock that are issuable pursuant to
existing employee benefit plans of the Company; provided that any Person
receiving shares of Common Stock in a transaction excepted by clauses (ii) or
(iii) above shall agree to be bound by the restrictions set forth in this
Section 3.

 

 

 

 

4.

Registration Procedures

 

 

 

 

 

In connection with the Company’s obligations to keep current and effective each
Registration Statement pursuant to Section 2 hereof, the Company will use its
reasonable efforts to effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company will as expeditiously as
possible use its reasonable efforts to:

 

 

 

 

            (a) before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, excluding documents incorporated by reference
in the Registration Statement, furnish to AIG, AHA and the managing underwriter
or underwriters, if any, copies of all such documents proposed to be filed,
which documents will be subject to the review of AIG, AHA and the managing
underwriter or underwriters, and the Company will not file any Registration
Statement or amendment thereto or any Prospectus or any supplement thereto
(excluding such documents incorporated by reference and proposed to be filed
after the initial filing of the Registration Statement) to which AIG, AHA or the
managing underwriter or underwriters, if any, shall reasonably and timely
object; provided, that the Company may assume, for the purposes of this
paragraph (a), that objections to the inclusion of information (i) requested by
the staff of the SEC to be included in the Registration Statement or other
documents, (ii) required, in the opinion of counsel to the Company, to be in the
Registration Statement or other documents, or (iii) required by the Securities
Act or the Rules and Regulations thereunder to be in the Registration Statement
or other documents, shall not be deemed to be reasonable objections; and,
provided, further, that the Company shall, to the extent reasonably practicable
in light of the circumstances, consult with AIG, AHA and the managing
underwriter or underwriters as to any document that is to be incorporated by
reference in the Registration Statement during the marketing period of any
underwritten offering until the closing of such underwritten offering;

5

--------------------------------------------------------------------------------



 

 

 

 

            (b) prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be required by the Rules and Regulations or the instructions
applicable to the registration form utilized by the Company or by the Securities
Act or the Rules and Regulations thereunder for registration or otherwise
necessary to keep the Registration Statement effective and cause the Prospectus
as so supplemented to be filed pursuant to Rule 424 under the Securities Act;
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement or supplement to the Prospectus;

 

 

 

 

            (c) notify AIG, AHA and the managing underwriter or underwriters, if
any, promptly, and confirm such advice in writing,

 

 

 

 

 

            (i) when the Registration Statement, any pre-effective amendment
thereto, the Prospectus or any prospectus supplement or post-effective amendment
to the Registration Statement has been filed, and, with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective,

 

 

 

 

 

            (ii) of any comments by the SEC and the “Blue Sky” or securities
commissioner or regulator of any state with respect to the Registration
Statement, the Prospectus or any prospectus supplement or any request by the SEC
for amendments or supplements to the Registration Statement, the Prospectus or
any prospectus supplement or for additional information,

 

 

 

 

 

            (iii) of the issuance by the SEC or any other regulatory authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation or threatening of any proceedings for that purpose,

 

 

 

 

 

            (iv) if at any time the representations and warranties of the
Company contemplated by paragraph (m) below cease to be true and correct,

 

 

 

 

 

            (v) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for sale
under the securities or “Blue Sky” laws of any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and

 

 

 

 

 

            (vi) of the existence of any fact which results in the Registration
Statement, any amendment or post-effective amendment thereto, the Prospectus,
any prospectus supplement, or any document incorporated therein by reference
containing an untrue statement of material fact or omitting to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading;

 

 

 

 

            (d) make every reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of the Registration Statement at the earliest
possible moment;

 

 

 

 

            (e) if requested by the managing underwriter or underwriters, AHA or
AIG, as soon as practicable incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters, AHA or AIG reasonably request to be included therein relating to
the sale of the Registrable Securities, including without limitation,
information with respect to the amount of Registrable Securities being sold to
such underwriter or underwriters, the purchase price being paid therefor by such
underwriter or underwriters and with respect to any other terms of the
underwritten offering (including whether such underwriting commitment is on a
firm commitment or best efforts basis)

6

--------------------------------------------------------------------------------



 

 

 

 

of the Registrable Securities to be sold in such offering; and make all required
filings of such prospectus supplement or post-effective amendment promptly upon
notice of the matters to be incorporated in such prospectus supplement or
post-effective amendment;

 

 

 

 

            (f) furnish to AIG, to each selling Holder, and to each managing
underwriter or underwriters, without charge, at least one signed copy of the
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including those incorporated by reference therein);

 

 

 

 

            (g) deliver to AIG, each selling Holder and each underwriter, if
any, without charge, as many copies (including an electronic copy) of the
Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons may reasonably request; the Company consents
to the use of the Prospectus or any amendment or supplement thereto by each of
the selling Holders and each underwriter, if any, in connection with the
offering and sale of the Registrable Securities covered by the Prospectus or any
amendment or supplement thereto;

 

 

 

 

            (h) prior to any public offering of Registrable Securities, use its
reasonable efforts to register or qualify or cooperate with AIG, the selling
Holders, the managing underwriter or underwriters, if any, and their respective
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or “Blue Sky” laws of such
jurisdictions as AIG, any selling Holder or underwriter reasonably requests in
writing and do any and all other acts or things necessary or advisable to enable
the disposition in such jurisdictions of the Registrable Securities covered by
the Registration Statement; provided that the Company will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

 

 

 

            (i) cooperate with AIG, the selling Holders and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of the Registrable Securities to be sold; and enable such Registrable
Securities to be in such denominations and registered in such names as AIG, the
selling Holder or the managing underwriter or underwriters, if any, may request
at least two business days prior to any delivery of Registrable Securities;

 

 

 

 

            (j) use its reasonable efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities, federal, state or
local, as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters, if any, to consummate the disposition of such
Registrable Securities;

 

 

 

 

            (k) except as permitted by Section 2(a)(iii), if any fact
contemplated by paragraph (c)(vi) above shall exist, prepare a post-effective
amendment or supplement to the Registration Statement or the related Prospectus
or any document incorporated therein by reference or file any other required
document so that the Prospectus, as thereafter delivered to the purchasers of
the Registrable Securities, will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading;

 

 

 

 

            (l) use its reasonable efforts to cause all Registrable Securities
covered by the Registration Statement to be listed on each securities exchange
on which the Common Stock is then listed, if any;

 

 

 

 

            (m) enter into such customary agreements (including a customary
underwriting agreement with the underwriter or underwriters, if any) and take
all such other actions in connection therewith in order to expedite or
facilitate the disposition of such Registrable Securities and in such
connection,

7

--------------------------------------------------------------------------------



whether or not an underwriting agreement is entered into and whether or not the
Registrable Securities are to be sold in an underwritten offering:

 

 

 

          (i) make such representations and warranties to AIG, the selling
Holders of such Registrable Securities and the underwriter or underwriters, if
any, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings of equity securities;

 

 

 

          (ii) cause to be delivered to the sellers of Registrable Securities
and the underwriter or underwriters, if any, opinions of counsel to the Company,
dated, in the case of an underwritten offering, the date of delivery of any
Registrable Securities sold pursuant thereto which counsel and opinions (in
form, scope and substance) shall be reasonably satisfactory to the managing
underwriter or underwriters, if any, AIG and the selling Holders, addressed to
AIG, each selling Holder and each underwriter, if any, covering the matters
customarily covered in opinions requested in underwritten offerings of common
stock and such other matters as may be reasonably requested by AIG or the
selling Holders or the appointed representative of or counsel to AIG and the
selling Holders (it being agreed that the matters to be covered by such opinions
shall include and shall cover both the date of the first contract to sell the
Registrable Securities and the date of delivery of any Registrable Securities
sold pursuant thereto);

 

 

 

          (iii) cause to be delivered, in the case of an underwritten offering,
at the time of delivery of any Registrable Securities sold pursuant thereto,
letters from the Company’s independent certified public accountants addressed to
AIG, each selling Holder and each underwriter, if any, in customary form and
covering such financial and accounting matters as are customarily covered by
letters of independent certified public accountants delivered in connection with
underwritten public offerings of common stock;

 

 

 

          (iv) if an underwriting agreement is entered into, the same shall
provide for indemnification of the underwriters by the Company in customary
form; and

 

 

 

          (v) the Company shall deliver such documents and certificates as may
be reasonably requested by AIG, any Holder selling Registrable Securities or the
managing underwriter or underwriters, if any, to evidence compliance with clause
(i) above and with any customary conditions contained in the underwriting
agreement, if any, or other agreement entered into by the Company in connection
with such offering.

The above shall be done at each closing under such underwriting or similar
agreement or as and to the extent required thereunder;

          (n) make available for inspection by a representative or
representatives of AIG or the selling Holders, any underwriter participating in
any disposition pursuant to a Registration Statement, and any attorney or
accountant retained by AIG or such selling Holders or underwriter, all financial
and other records, pertinent corporate documents and properties of the Company,
and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such representative, underwriter,
attorney or accountant in connection with such Registration Statement; provided
that AIG shall not, and shall cause its Affiliates and representatives having
access to information of the Company that is either oral or in writing and that
is confidential or proprietary (“Confidential Information”) not to, disclose any
Confidential Information; provided, however, that AIG may disclose Confidential
Information to the extent permitted by applicable Law: (i) to its
representatives on a need-to-know basis in connection with the exercise of
rights or the performance of obligations under this Agreement, provided that
such representatives are informed of the confidential nature of such information
and made aware of the provisions of this 4(n); (ii) to the extent reasonably
necessary in connection with any action or in any dispute with respect to this
Agreement; (iii) to the extent such information is required

8

--------------------------------------------------------------------------------



to be disclosed by applicable Law, Governmental Order or Governmental Authority
(including in any report, statement, testimony or other submission to a
Governmental Authority) or in response to any summons, subpoena or other legal
process or formal or informal investigative demand issued to AIG or AHA in the
course of any litigation, arbitration, mediation, investigation or
administrative proceeding; (iv) to the extent any such information is or becomes
generally available to the public other than as a result of disclosure by AIG,
AHA or any of their Subsidiaries or any of their Affiliates or representatives;
and provided further, however, (A) AIG and AHA may disclose Confidential
Information related to the Company to AIG’s and AHA’s representatives who need
to know such information for the purpose of evaluating, monitoring or taking any
other action with respect to AIG’s and/or AHA’s investment in the Company and
its Subsidiaries, and (B) AIG and AHA may disclose Confidential Information
delivered to them by the officers designated by them, respectively, to receive
the information contemplated by Section 5.4 of the Stockholders Agreement to
each other, their respective Affiliates and their respective Representatives,
provided that in the cases of clauses (A) and (B) above, such representatives
are informed of the confidential nature of such information and made aware of
the provisions of this Section 4(n).

In the event that AIG or AHA becomes required (based on advice of counsel) by
deposition, interrogatory, request for documents subpoena, civil investigative
demand or similar judicial or administrative process or in connection with a
report, statement, testimony or other submission to be made to any Governmental
Authority to disclose any Confidential Information, the disclosing party shall
provide the Company, to the extent reasonably practicable, with prior written
notice of such requirement, and, to the extent reasonably practicable, cooperate
with the Company (at the Company’s expense) to obtain a protective order or
similar remedy to cause such Confidential Information not to be disclosed;
provided, however, that none of AIG, AHA or any of their respective Affiliates
is required to provide such prior written notice with respect to any disclosure
to the FRBNY. In the event that such protective order or other similar remedy is
not obtained, the disclosing party shall furnish only that portion of the
Confidential Information that it reasonably believes is required to be disclosed
and shall exercise its commercially reasonable efforts (at the Company’s
expense) to obtain assurance that confidential treatment will be accorded such
Confidential Information.

Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge and agree that AIG, AHA and their respective Affiliates may, without
notifying the Company or any other Person, share any information relating to or
obtained from the Company or any of its Subsidiaries with (i) the FRBNY or the
U.S. Department of the Treasury and their respective Representatives, (ii) the
AIG Credit Facility Trust, (iii) any insurance regulatory authority or (iv) the
IRS or any other tax authority, in each case as AIG deems necessary or advisable
in its good faith judgment.

To the fullest extent permitted by applicable Laws, the provisions of this
Section 4(n) shall not restrict or limit the use of or disclosure by AIG, AHA or
any of their respective Affiliates of any customer, policy or beneficiary
information (including such information relating to the Company and its
Subsidiaries) if such information was in the possession or control of AIG, AHA
or their respective Affiliates prior to the date hereof. For the avoidance of
doubt, the foregoing shall apply regardless of whether such information (i) was
also possessed or controlled by the Company or any of its Subsidiaries on or
prior to the date hereof and/or (ii) was originated by any other Person; and

          (o) otherwise use its reasonable efforts to comply with all applicable
Rules and Regulations, and make generally available to its security holders
earnings statements satisfying the provisions of Section 11(a) of the Securities
Act, no later than 40 days after the end of any 12-month period (or 60 days, if
such period is a fiscal year) commencing on the date of the filing of any
Prospectus relating to the sale of Registrable Securities, which statements
shall cover a 12-month period.

The Company may require each selling Holder as to which any registration is
being effected to furnish to the Company such information regarding the
distribution of such securities as the Company may from

9

--------------------------------------------------------------------------------



time to time reasonably request in writing and as shall be required by law or by
the SEC in connection with any registration.

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(c)(vi) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 4(k) hereof, or until it is advised in writing by the
Company that the use of the Prospectus may be resumed.

 

 

5.

Registration Expenses

          (a) All expenses incident to the Company’s performance of or
compliance with this Agreement, at or prior to the time that the Holders shall
have completed three underwritten offerings pursuant hereto (it being understood
that the offering effected pursuant to the Underwriting Agreement shall not be
deemed to have been effected pursuant hereto), including without limitation:

 

 

 

          (i) all registration and filing fees (including fees with respect to
filings required to be made with the Financial Industry Regulatory Authority
(“FINRA”)), unless the required filing or filings arise solely by reason of the
status of the Holders or any of their Affiliates, or their intended use of
proceeds of the offering (in which case such fees shall be the responsibility of
the Holders);

 

 

 

          (ii) fees and expenses of compliance with securities or “Blue Sky”
laws (including reasonable fees and disbursements of one counsel for the selling
Holders and underwriter or underwriters in connection with the registration or
qualification of the Registrable Securities under applicable state securities
laws and determination of their eligibility for investment under the laws of
such jurisdictions as AIG, the managing underwriter or underwriters or the
Holders of Registrable Securities being sold may designate);

 

 

 

          (iii) all printing, messenger, telephone and delivery expenses of the
Company, including, without limitation, the expenses of printing the
Registration Statement and the Prospectus, the expenses of preparing the
Registrable Securities for delivery and the expenses of printing or producing
any agreement(s) among underwriters, underwriting agreement(s) and “Blue Sky” or
legal investment memoranda, any selling agreements and any other documents in
connection with the offering, sale or delivery of Registrable Securities to be
disposed of;

 

 

 

          (iv) fees, disbursements and expenses of counsel for the Company;

 

 

 

          (v) fees and disbursements of all independent certified public
accountants of the Company (including the expenses of any special audit and
accountants’ letters required by or incident to such performance);

 

 

 

          (vi) all fees and expenses incurred by the Company in connection with
the listing of the Registrable Securities on any securities exchange pursuant to
Section 4(l); and

 

 

 

          (vii) fees and expenses of other Persons retained by the Company (all
such expenses being herein called “Registration Expenses”);

will be borne by the Company, whether or not the Registration Statement becomes
effective. In connection with any subsequent underwritten offering effected by
the Holders pursuant hereto, all such out-of-pocket expenses reasonably incurred
by the Company shall be borne by the Holders, in proportion

10

--------------------------------------------------------------------------------



to the shares sold by each of them in such offering. The Company will, in any
event, pay its internal expenses (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expense of any annual audit and the fees and expenses of any
Person, including special experts, retained by the Company.

 

 

6.

Indemnification

          (a) Indemnification by Company.

 

 

 

          (i) The Company agrees to indemnify and hold harmless each Holder,
each underwriter with respect to Registrable Securities and each of their
respective officers, directors, employees and agents and each Person who
controls such Holder or underwriter within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act (each such Person being
sometimes hereinafter referred to as an “Indemnified Person”) from and against
any and all losses, claims, damages and liabilities caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement, preliminary prospectus or Prospectus, including any
amendment or supplement thereto, or caused by any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, except insofar as such losses,
claims, damages or liabilities relate to any untrue statement or omission or
alleged untrue statement or omission based upon information furnished in writing
to the Company by any Holder or underwriter expressly for use therein.

 

 

 

          (ii) The Company will also indemnify selling brokers, dealers and
similar securities industry professionals participating in the distribution,
their officers, directors and partners and each Person who controls such Persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) to the same extent as provided in Section 6(a)(i) with respect to
the indemnification of the Holders and underwriters of Registrable Securities
and such Persons shall be deemed “Indemnified Persons” for all purposes of this
Section 6.

          (b) Indemnification by Selling Holders. Each selling Holder agrees
severally, and not jointly, to indemnify and hold harmless the Company, its
directors, its officers who sign any Registration Statement and each Person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Holder (but not in an amount
exceeding the net proceeds to such Holder from the offering of its Registrable
Securities pursuant to such Registration Statement), but only with reference to
information relating to such Holder furnished in writing by such Holder to the
Company expressly for use in any Registration Statement, preliminary prospectus,
or Prospectus, including any amendment or supplement thereto.

          (c) Proceedings.

 

 

 

          (i) In case any proceeding (including any governmental investigation)
shall be instituted involving any Person in respect of which indemnity may be
sought pursuant to either Section 6(a) or 6(b), such Person (the “Indemnified
Party”) shall promptly notify the Person against whom such indemnity may be
sought (the “Indemnifying Party”) in writing and the Indemnifying Party, upon
request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding.

11

--------------------------------------------------------------------------------



 

 

 

          (ii) In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (a) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the retention of such
counsel or (b) the named parties to any such proceeding (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.

 

 

 

          (iii) It is understood that the Indemnifying Party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for (a) the reasonable fees and expenses of more than one separate
firm for all underwriters, selling brokers, dealers and similar securities
industry professionals and all persons, if any, who control such Persons within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act and (b) the reasonable fees and expenses of more than one separate
firm for all selling Holders and all Persons, if any, who control selling
Holders within the meaning of either such Section.

 

 

 

          (iv) In the case of any such separate firm for the underwriters,
selling brokers, dealers and similar securities industry professionals and such
control Persons, such firm shall be designated in writing by the managing
underwriter or underwriters. In the case of any such separate firm for the
selling Holders and such control Persons of selling Holders, such firm shall be
designated in writing by the Holder. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there is a final judgment for the plaintiff,
the Indemnifying Party agrees to indemnify the Indemnified Party from and
against any loss or liability by reason of such settlement or judgment.

 

 

 

(d) Contribution.

 

 

 

          (i) If the indemnification provided for in this Section 6 is
unavailable to an Indemnified Party under Section 6(a) or Section 6(b) hereof or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the Company
on the one hand and of the Holder or underwriter, selling broker, dealer or
similar securities professional, as the case may be, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Holder or underwriter, selling broker, dealer or similar securities
professional, as the case may be, on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, by the Holder or by the
underwriter, selling broker, dealer or similar securities professional and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

 

 

          (ii) The Company and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation (even if the Holders or the underwriters were treated as one entity
for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages and liabilities referred to in the immediately preceding
paragraph shall be deemed to include any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim.

12

--------------------------------------------------------------------------------



 

 

 

Notwithstanding the provisions of this Section, no Holder or underwriter,
selling broker, dealer or similar securities professional shall be required to
contribute any amount in excess of the amount by which (a) in the case of any
Holder, the net proceeds received by such Holder from the sale of Registrable
Securities or (b) in the case of an underwriter, selling broker, dealer or
similar securities professional, the total price at which the Registrable
Securities purchased by it and distributed to the public were offered to the
public exceeds, in any such case, the amount of any damages that the Holders or
such underwriter, selling broker, dealer or similar securities professional has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The obligations to contribute pursuant to this
Section 6 of the Indemnified Persons are several and not joint.

          (e) Cumulative Obligations. The obligations of the Company under this
Section 6 shall be in addition to any liability which the Company may otherwise
have to any Indemnified Person.

          (f) Survival. The indemnity and contribution agreements contained in
this Section 6 and the representations and warranties of the Company referred to
in Section 4(m)(i) shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement or any underwriting
agreement, (ii) any investigation made by or on behalf of any Indemnified Person
or by or on behalf of the Company and (iii) the consummation of the sale or
successive resales of the Registrable Securities.

 

 

7.

Rule 144

 

 

 

The Company covenants that it shall use its reasonable efforts to file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the Rules and Regulations and it will take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (b)
any similar rule or regulation hereafter adopted by the SEC. Upon the reasonable
request of any Holder, the Company will deliver to such Holder a written
statement as to whether it has complied with such information and requirements.

 

 

8.

Miscellaneous

          (a) Remedies. Each Holder, in addition to being entitled to exercise
all rights provided herein and granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement.
Each party agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

          (b) No Inconsistent Agreements. The Company will not on or after the
date of this Agreement enter into any agreement with respect to its securities
which is inconsistent with the rights granted to the Holders in this Agreement
or otherwise conflicts with the provisions hereof.

          (c) Amendment and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given without the prior written consent of the parties hereto.

13

--------------------------------------------------------------------------------



            (d) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing and delivered personally, by
telegram, by telecopy or sent by overnight courier, postage prepaid:

 

 

 

          (i) if to a Holder, at the most current address given by such Holder
to the Company in accordance with the provisions of this Section 8(d), which
address initially is American International Group, Inc., 70 Pine Street, New
York, New York 10270, Attention: General Counsel, with a copy to Sullivan &
Cromwell, 125 Broad Street, New York, New York 10004, Attention: Robert E.
Buckholz, Jr., Esq.; or

 

 

 

          (ii) if to the Company, at Transatlantic Holdings, Inc., 80 Pine
Street, New York, New York 10005, Attention: Gary Schwartz, with a copy to
Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, New York 10166,
Attention: Lois Herzeca

or to such other address as any party may, from time to time, designate in a
written notice given in a like manner. Notice given by telegram or telecopy
shall be deemed delivered when evidence of the transmission is received by the
sender and shall be confirmed in writing by overnight courier, postage prepaid.
Notice given by overnight courier as set out above shall be deemed delivered the
business day after the date the same is mailed.

          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders of Registrable Securities and the Indemnified Persons
specified in Section 6. The Company may not assign its rights or delegate its
obligations under this Agreement without the prior written consent of AIG and
the Holders.

          (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

          (g) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

          (h) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CONFLICT OF LAW PRINCIPLES.

          (i) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

          (j) Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement, or where any provision hereof is validly
asserted as a defense, the successful party shall be entitled to recover
reasonable attorneys’ fees in addition to its costs and expenses and any other
available remedy.

          (k) Effective Time. This Agreement shall become effective as of the
First Time of Delivery. In the event that the First Time of Delivery shall not
occur, this Agreement will be of no force or effect.

14

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties have executed this agreement
as of the date first written above.

 

 

 

 

 

TRANSATLANTIC HOLDINGS, INC.

 

 

 

 

 

By:

  /s/ Robert F. Orlich

 

 

--------------------------------------------------------------------------------

 

 

Name:

Robert F. Orlich

 

 

Title:

Chairman, President and Chief

 

 

 

Executive Officer

 

 

 

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

 

By:

  /s/ Philip M. Jacobs

 

 

--------------------------------------------------------------------------------

 

 

Name:

Philip M. Jacobs

 

 

Title:

Senior Vice President – Divestitures

 

 

 

 

 

AMERICAN HOME ASSURANCE COMPANY

 

 

 

 

 

By:

  /s/ Robert S. H. Schimek

 

 

--------------------------------------------------------------------------------

 

 

Name:

Robert S. H. Schimek

 

 

Title:

Chief Financial Officer, Senior

 

 

 

Vice President and Treasurer


--------------------------------------------------------------------------------